Citation Nr: 1207374	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder due to VA treatment in December 2003.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a respiratory disability due to VA treatment in December 2003.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1978.

This matter comes before the Board of Veterans Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of the hearing has been associated with the file.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a respiratory disability and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has additional psychiatric disability which is due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder as the result of VA treatment in December 2003 have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board concludes below that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder is warranted, further discussion of the VCAA is not necessary with respect to this claim.

      Analysis
	
Initially, the Board notes that 38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204.  The Veteran's claim was filed after October 1, 1997.  Under the applicable law, when a Veteran suffers additional disability as the result of VA surgical treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2002).

VA treatment records show that the Veteran was admitted to a VA hospital on December 12, 2003 for alcohol detoxification.  His wife indicated that he was unusually confused due to ethanol effect.  

A psychiatrist note dated on December 13, 2003 indicated that the Veteran remained in active withdrawal.  He denied ever having suffered seizures during withdrawal.

On December 15, 2003 the Veteran was noted to have urinated on the floor in the bathroom.  He returned to the room acting confused.

On December 16, 2003, the Veteran was noted to be alert and oriented by a staff psychiatrist.  Later that day, the Veteran's wife spoke with a nurse, reporting that the Veteran was "not with it."  She voiced concern with respect to the Veteran's current medications.

In the early morning hours of December 18, 2003, the Veteran was found sleeping nude, sitting up on the side of his bed.  When woken, he became belligerent and angry.  The nurse attempted to orient the Veteran, with great difficulty.  She noted that his coordination was poor and he did not respond to limits.  He remained confused.  Later that morning, the Veteran was still noted to have some confusion.  He was slow to grasp concepts.  The author of the treatment note expressed concern of whether the Veteran's alcoholism had affected his memory.  

The afternoon of December 18, 2003 the Veteran was noted to have been bumping into walls and door frames.  The author of the treatment note indicated that the Veteran had tripped over the leg of a chair, almost falling.

A December 19, 2003 nursing note indicates that there were no signs or symptoms of withdrawal.  The Veteran did express frustration over a written assignment.

At 6:35 am on December 20, 2003, the Veteran was found in his bed, unresponsive with periods of apnea.  He was incontinent of bladder and could not be aroused even with painful stimuli.  Accucheck revealed blood sugar of 167.  Pupils were pinpoint.  There was no seizure activity noted prior to finding the Veteran unresponsive.  He was transported to the intensive care unit, where he was intubated following multiple attempts.  A staff physician later entered a treatment note questioning whether the episode was a reaction to medications.  The Veteran remained sedated and on a ventilator.  He was subsequently given a dose of medication on the possibility that the episode was an acute extrapyramidal reaction from risepridone.  Later that day, a physician noted that a colleague had suggested that the episode was an allergic reaction to resperdal and that the Veteran had received the first dose of that drug the previous day.

Treatment notes dated on December 21 and 22, 2003 note the provider leaned toward a finding of a medication reaction.  The Veteran was discharged to home on December 24, 2003.

In a September 2007 statement, the Veteran's wife indicated that on December 19, 2003, she was unable to have a normal conversation with the Veteran.  She indicated that she called the hospital to express her concern.  She stated that she was told that hospital personnel were aware that something was wrong and that they were changing his medication.  She stated that following the Veteran's episode and transfer to intensive care, she collected his belongings from the other unit, where she found urine soaked clothes and notes and cards from her that had remained unopened; she indicated that this was uncharacteristic of her husband.  She described the changes in the Veteran since his December 2003 hospitalization.  

In May 2008 a VA physician opined that there was no evidence that the Veteran had any condition that was caused by carelessness, negligence, or lack of proper skill, error/judgment, or any other fault on the part of VA during the Veteran's hospitalization in 2003.  

In September 2008 a VA psychiatrist stated that he was uncomfortable with the opinion that nothing of consequence happened in December 2003.  He indicated that he could not conclude that the VA was in any way culpable, but he believed that more investigation and evaluation was needed.  He suggested that the Veteran appeal the denial of his benefits claim as it was reasonable to suspect that the event of unresponsiveness in December 2003 was responsible for subsequent chronic damage to the Veteran's brain and behavior, and avoidable.

In February 2009 a VA psychiatrist noted diagnoses of anxiety disorder, depressive disorder, and addictive disorder.  

The Veteran's records were reviewed by VA psychiatrist in May 2009.  The psychologist recited the events that occurred in December 2003.  He concluded that, by all records available, the Veteran did not exhibit any signs of symptoms of cognitive impairment of "multiple mental health conditions" prior to his admission n 2003.  He noted that the described signs and symptoms for all admissions prior to the admission in question were typical of presentations of acute alcohol intoxication and/or alcohol withdrawal in an individual who is also alcohol dependent.  He pointed out that there were multiple notes in the Veteran's record of concerns regarding over-medication, including observations regarding disturbed levels of consciousness, but also of physical symptoms (tingling of arms, hands, and fingers), continuing over a period of four days.  The psychologist stated that it was reasonable that the Veteran's signs and symptoms, as described in his medical record would be interpreted as typical withdrawal from alcohol if they had occurred during the first two to three days of his admission; however, those  symptoms began three days into his admission, when such would have been resolving, not developing.  He noted that the signs and symptoms of cognitive impairment or "multiple mental health conditions" present during admission had persisted to the present.  Therefore, he opined that the Veteran was suffering from "multiple mental health conditions," the exact nature of which was not determined; he recommended full neurological and neuropsychological examinations to determine the level of functional impairment.

The psychologist indicated that the Veteran did not present with a normal course of detoxification and yet the medical staff responded to his signs and symptoms as if it was a normal course.  He stated that therefore, the "multiple mental health conditions" that remained present were proximately caused by the treatment and care received and/or not received during the admission in question.  He concluded that the Veteran did not receive the degree of care that would have been reasonably expected of a health care provider experienced in treating patients undergoing detoxification for acute alcohol intoxication and/or alcohol withdrawal.

On examination in December 2009, the diagnoses were organic brain syndrome, anxiety disorder, depressive disorder, and addictive disorder.

The Veteran was extensively evaluated by D.N., PhD, a private psychologist, in March and April 2011.  Dr. N.'s report includes an in-depth history and recitation of the pertinent evidence.  He provided diagnoses of posttraumatic stress disorder, cognitive disorder, major depressive disorder, and alcohol dependence.

At the June 2011 hearing, the Veteran and his wife described the 2003 hospitalization.  His wife discussed his current level of functioning, and stated that he did not have such manifestations prior to his 2003 hospitalization.  

In a June 2011 addendum, Dr. N. opined that it was more likely than not that the Veteran's cognitive deficits and ongoing psychological problems as outlined in his report were the result of carelessness, negligence, or error in judgment on the part of VA in the process of furnishing care to the Veteran for alcohol detoxification in December 2003.  He reasoned that the Veteran was not suffering from those illness prior to his hospitalization, and his evaluation supported the finding that it was highly probable that the misadministration of medications and/or failure to adequately identify and treat a reaction to the medication led to symptoms of a come-like state and the need for intubation with probable accompanying anoxia, leading to the deficits outlined in his report.  He stated that it was highly likely that the VA treatment fell below the standard of care for medical service providers in the state of Oregon.   

Having carefully considered the evidence pertaining to the Veteran's claim for a psychiatric disorder, the Board concludes that the legal requirements are met for compensation under 38 U.S.C.A. § 1151.  In that regard, both VA and private providers have fully reviewed the record pertaining to the events of December 2003, and have concluded that the Veteran has additional psychiatric disability.  These providers have additionally concluded that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment. Or similar instance of fault on the part of VA.  Simply put, the greater weight of probative evidence is in favor finding that the Veteran suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment.  For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional psychiatric disability is warranted.

	
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder is granted.


REMAND

The Veteran maintains that he has additional respiratory disability resulting from VA treatment in December 2003.  As discussed above, the Veteran suffered an episode during hospitalization in 2003 that required intubation.  On VA examination in May 2009 the examiner did not specifically identify current respiratory diagnoses, noting only that she saw evidence of pre-existing tobacco abuse and asthma.  She did not provide an opinion regarding whether such "pre-existing" conditions were permanently aggravated by the December 2003 treatment.  The Board concludes that an additional VA examination is warranted to determine whether there is additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment.

The Board notes that further development and adjudication of the Veteran's claim may provide evidence in support of his claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined. 

In light of the above discussion, the Board has determined that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether there is additional respiratory disability as the result of VA treatment in December 2003.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present respiratory disabilities.  With respect to any currently present disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability was caused or aggravated by VA treatment in December 2003.  If so, the examiner should provide an opinion regarding whether the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  Upon completion of the above examination, review the examination report for specific compliance with the Board's directives.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


